


Exhibit 10.16

 

QUAD/GRAPHICS, INC.

2010 OMNIBUS INCENTIVE PLAN

March 8, 2011

 

1.                                      Purposes, History and Effective Date.

 

(a)                                  Purpose. The Quad/Graphics, Inc. 2010
Omnibus Incentive Plan has two complementary purposes:  (i) to attract and
retain outstanding individuals to serve as officers, directors, employees and
consultants and (ii) to increase shareholder value. The Plan will provide
participants incentives to increase shareholder value by offering the
opportunity to acquire shares of the Company’s Class A Common Stock, receive
monetary payments based on the value of such common stock, or receive other
incentive compensation, on the potentially favorable terms that this Plan
provides.

 

(b)                                 Effective Date. This Plan became effective,
and Awards were permitted to be granted under this Plan, on and after the
Effective Date. This Plan will terminate as provided in Section 15.

 

2.                                      Definitions. Capitalized terms used in
this Plan have the following meanings:

 

(a)                                  “Affiliate” has the meaning ascribed to
such term in Rule 12b-2 under the Exchange Act or any successor rule or
regulation thereto.

 

(b)                                 “Applicable Exchange” means the New York
Stock Exchange or such other exchange or automated trading system on which the
Stock is principally traded at the applicable time.

 

(c)                                  “Award” means a grant of Options, Stock
Appreciation Rights, Performance Shares, Performance Units, Shares, Restricted
Stock, Restricted Stock Units, Deferred Stock Units, Incentive Awards or any
other type of award permitted under this Plan.  Any Award granted under this
Plan shall be provided or made in such manner and at such time as complies with
the applicable requirements of Code Section 409A to avoid a plan failure
described in Code Section 409A(a)(1), including, without limitation, deferring
payment to a specified employee or until a specified distribution event, as
provided in Code Section 409A(a)(2).

 

(d)                                 “Board” means the Board of Directors of the
Company.

 

(e)                                  “Code” means the Internal Revenue Code of
1986, as amended. Any reference to a specific provision of the Code includes any
successor provision and the regulations promulgated under such provision.

 

(f)                                    “Committee” means the Compensation
Committee of the Board (or a successor committee with the same or similar
authority).

 

--------------------------------------------------------------------------------


 

(g)                                 “Company” means Quad/Graphics, Inc., a
Wisconsin corporation, or any successor thereto.

 

(h)                                 “Deferred Stock Unit” means the right to
receive cash and/or Shares the value of which is equal to the Fair Market Value
of one Share.

 

(i)                                     “Director” means a member of the Board;
“Non-Employee Director” means a Director who is not an employee of the Company
or its Subsidiaries; and “Outside Director” means a Director who qualifies as an
outside director within the meaning of Code Section 162(m).

 

(j)                                     “Effective Date” means June 24, 2010.

 

(k)                                  “Exchange Act” means the Securities
Exchange Act of 1934, as amended. Any reference to a specific provision of the
Exchange Act includes any successor provision and the regulations and rules
promulgated under such provision.

 

(l)                                     “Fair Market Value” means a price that
is based on the opening, closing, actual, high or low sale price, or the
arithmetic mean of selling prices of, a Share, on the Applicable Exchange on the
applicable date, the preceding trading day, the next succeeding trading day, or
the arithmetic mean of selling prices on all trading days over a specified
averaging period weighted by volume of trading on each trading day in the period
that is within 30 days before or 30 days after the applicable date, as
determined by the Committee in its discretion; provided that, if an arithmetic
mean of prices is used to set a grant price or an exercise price for an Option
or Stock Appreciation Right, the commitment to grant the applicable Award based
on such arithmetic mean must be irrevocable before the beginning of the
specified averaging period in accordance with Treasury Regulation
1.409A-1(b)(5)(iv)(A). The method of determining Fair Market Value with respect
to an Award shall be determined by the Committee and may differ depending on
whether Fair Market Value is in reference to the grant, exercise, vesting,
settlement, or payout of an Award; provided that, if the Committee does not
specify a different method, the Fair Market Value of a Share as of a given date
shall be the closing sale price as of the trading day immediately preceding the
date as of which Fair Market Value is to be determined or, if there shall be no
such sale on such date, the next preceding day on which such a sale shall have
occurred. If the Stock is not traded on an established stock exchange, the
Committee shall determine in good faith the Fair Market Value in whatever manner
it considers appropriate, but based on objective criteria. Notwithstanding the
foregoing, in the case of the sale of Shares on the Applicable Exchange, the
actual sale price shall be the Fair Market Value of such Shares.

 

(m)                               “Incentive Award” means the right to receive a
cash payment to the extent Performance Goals are achieved, and shall include
“Annual Incentive Awards” as described in Section 10 and “Long-Term Incentive
Awards” as described in Section 11.

 

2

--------------------------------------------------------------------------------


 

(n)                                 “Option” means the right to purchase Shares
at a stated price for a specified period of time.

 

(o)                                 “Participant” means an individual selected
by the Committee to receive an Award.

 

(p)                                 “Performance Goals” means any goals the
Committee establishes that relate to one or more of the following with respect
to the Company or any one or more Subsidiaries, Affiliates or other business
units: net earnings; net earnings attributable to common shareholders; operating
income; income from continuing operations; net sales; cost of sales; gross
income; earnings (including before taxes, and/or interest and/or depreciation
and amortization); net earnings per share (including diluted earnings per
share); price per share; cash flow; net cash provided by operating activities;
net cash provided by operating activities less net cash used in investing
activities; net operating profit; pre-tax profit; ratio of debt to debt plus
equity; return on shareholder equity; total shareholder return; return on
capital; return on assets; return on equity; return on investment; return on
revenues; operating working capital; working capital as a percentage of net
sales; cost of capital; average accounts receivable; economic value added;
performance value added; customer satisfaction; customer loyalty and/or
retention; employee safety; employee engagement; market share; system
reliability; cost structure reduction; regulatory outcomes; diversity; cost
savings; operating goals; operating margin; profit margin; sales performance;
internal sales growth; and synergy savings. As to each Performance Goal, the
relevant measurement of performance shall be computed in accordance with
generally accepted accounting principles, but, unless otherwise determined by
the Committee and to the extent consistent with Code Section 162(m), will
exclude the effects of the following, if the amount is over $500,000 in the
aggregate:  (i) charges for reorganizing and restructuring, (ii) discontinued
operations, (iii) asset write-downs, (iv) gains or losses on the disposition of
a business, (v) mergers, acquisitions or dispositions, and (vi) extraordinary,
unusual and/or non-recurring items of gain or loss, that in all of the foregoing
the Company identifies in its audited financial statements, including footnotes,
or the Management’s Discussion and Analysis section of the Company’s annual
report. Also, the Committee may, to the extent consistent with Code
Section 162(m), appropriately adjust any evaluation of performance under a
Performance Goal to exclude any of the following events that occurs during a
performance period: (i) litigation, claims, judgments or settlements; (ii) the
effects of changes in other laws or regulations affecting reported results; and
(iii) changes in tax or accounting principles, regulations or laws. In addition,
in the case of Awards that the Committee determines at the date of grant will
not be considered “performance-based compensation” under Code Section 162(m),
the Committee may establish other Performance Goals not listed in this Plan.
Where applicable, the Performance Goals may be expressed, without limitation, in
terms of attaining a specified level of the particular criterion or the
attainment of an increase or decrease (expressed as absolute numbers or a
percentage) in the particular criterion or achievement in relation to a peer
group or other index. The Performance Goals may include a threshold level of
performance below which no payment will be made (or no vesting will occur),
levels of performance at which specified payments will be paid (or specified
vesting will occur), and a maximum

 

3

--------------------------------------------------------------------------------


 

level of performance above which no additional payment will be made (or at which
full vesting will occur).

 

(q)                                 “Performance Shares” means the right to
receive Shares to the extent Performance Goals are achieved.

 

(r)                                    “Performance Units” means the right to
receive cash and/or Shares valued in relation to a unit that has a designated
dollar value or the value of which is equal to the Fair Market Value of one or
more Shares, to the extent Performance Goals are achieved.

 

(s)                                  “Person” has the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof.

 

(t)                                    “Plan” means this Quad/Graphics, Inc.
2010 Omnibus Incentive Plan, as may be amended from time to time.

 

(u)                                 “Restricted Stock” means Shares that are
subject to a risk of forfeiture and/or restrictions on transfer, which may lapse
upon the achievement or partial achievement of Performance Goals and/or upon the
completion of a period of service.

 

(v)                                 “Restricted Stock Unit” means the right to
receive cash and/or Shares the value of which is equal to the Fair Market Value
of one Share.

 

(w)                               “Rule 16b-3” means Rule 16b-3 as promulgated
by the United States Securities and Exchange Commission under the Exchange Act.

 

(x)                                   “Stock Appreciation Right” means the right
to receive a payment based on the amount by which the Fair Market Value of a
Share on the date of exercise exceeds the grant price, all as determined
pursuant to Section 8.

 

(y)                                 “Section 16 Participants” means Participants
who are subject to the provisions of Section 16 of the Exchange Act.

 

(z)                                   “Share” means a share of Stock.

 

(aa)                            “Stock” means the Class A Common Stock of the
Company, $.025 par value per share.

 

(bb)                          “Subsidiary” means any corporation, limited
liability company or other limited liability entity in an unbroken chain of
entities beginning with the Company if each of the entities (other than the last
entities in the chain) owns the stock or equity interest possessing more than
fifty percent (50%) of the total combined voting power of all classes of stock
or other equity interests in one of the other entities in the chain.

 

4

--------------------------------------------------------------------------------


 

3.                                      Administration.

 

(a)                                  Committee Administration.  In addition to
the authority specifically granted to the Committee in this Plan, the Committee
has full discretionary authority to administer this Plan, including but not
limited to the authority to (i) interpret the provisions of this Plan,
(ii) prescribe, amend and rescind rules and regulations relating to this Plan,
(iii) correct any defect, supply any omission, or reconcile any inconsistency in
any Award or agreement covering an Award in the manner and to the extent it
deems desirable to carry this Plan into effect and (iv) make all other
determinations necessary or advisable for the administration of this Plan.  All
Committee determinations shall be made in the sole discretion of the Committee
and are final and binding on all interested parties.

 

(b)                                 Delegation to Other Committees or Officers.
To the extent applicable law permits, the Board may delegate to another
committee of the Board, or the Committee may delegate to one or more officers of
the Company, any or all of the authority and responsibility of the Committee;
provided, however, that no such delegation is permitted with respect to Awards
made to Section 16 Participants or with respect to Awards intended to qualify as
performance-based compensation under Code Section 162(m) at the time any such
delegated authority or responsibility is exercised unless the delegation is to
another committee or subcommittee of the Board consisting entirely of Directors
who are Non-Employee Directors and Outside Directors. If the Board has made such
a delegation, then all references to the Committee in this Plan include such
other committee or one or more officers to the extent of such delegation.

 

(c)                                  Indemnification. The Company will indemnify
and hold harmless each member of the Board and the Committee, and each officer
or member of any other committee to whom a delegation under Section 3(b) has
been made, as to any acts or omissions, or determination made, with respect to
this Plan or any Award to the maximum extent that the law and the Company’s
by-laws permit.

 

4.                                      Eligibility.

 

The Committee may designate any of the following as a Participant from time to
time: any officer or other employee of the Company or its Affiliates, an
individual that the Company or an Affiliate has engaged to become an officer or
employee, a consultant who provides services to the Company or its Affiliates,
or a Director, including a Non-Employee Director. The Committee’s designation of
a Participant in any year will not require the Committee to designate such
person to receive an Award in any other year. The Committee’s granting of a
particular type of Award to a Participant will not require the Committee to
grant any other type of Award to such individual.

 

5.                                      Types of Awards.

 

Subject to the terms of this Plan, the Committee may grant any type of Award to
any Participant it selects, but only employees of the Company or a Subsidiary
may

 

5

--------------------------------------------------------------------------------


 

receive grants of incentive stock options within the meaning of Code
Section 422.  Awards may be granted alone or in addition to, in tandem with, or
in substitution for any other Award (or any other award granted under another
plan of the Company or any Affiliate).

 

6.                                      Shares Reserved under this Plan.

 

(a)                                  Plan Reserve. Subject to adjustment as
provided in Section 17, an aggregate of 2,300,000 Shares are reserved for
issuance under this Plan; provided that only 500,000 shares may be issued
pursuant to the exercise of incentive stock options. The Shares reserved for
issuance may be either authorized and unissued Shares or Shares reacquired at
any time and now or hereafter held as treasury stock.

 

(b)                                 Replenishment of Shares Under this Plan. If
(i) an Award lapses, expires, terminates or is cancelled without the issuance of
Shares under, or the payment of other compensation with respect to Shares
covered by, the Award (whether due currently or on a deferred basis), (ii) it is
determined during or at the conclusion of the term of an Award that all or some
portion of the Shares with respect to which the Award was granted will not be
issuable, or that other compensation with respect to Shares covered by the Award
will not be payable, (iii) Shares are forfeited under an Award, or (iv) Shares
are issued under any Award and the Company subsequently reacquires them pursuant
to rights reserved upon the issuance of the Shares, then such Shares shall be
recredited to the Plan’s reserve and may again be used for new Awards under this
Plan.  Notwithstanding the foregoing, in no event shall the following Shares be
recredited to the Plan’s reserve: (i) Shares purchased by the Company using
proceeds from Option exercises; (ii) Shares tendered or withheld in payment of
the exercise price of an Option; and (iii) Shares tendered or withheld to
satisfy federal, state or local tax withholding obligations.

 

(c)                                  Participant Limitations. Subject to
adjustment as provided in Section 17, no Participant may be granted Awards that
could result in such Participant:

 

(i)  receiving Options or Stock Appreciation Rights for more than 750,000 Shares
during any fiscal year of the Company;

 

(ii)  receiving Awards of Restricted Stock and/or Restricted Stock Units and/or
Deferred Stock Units with an aggregate Fair Market Value of more than
$10,000,000, determined on the basis of the closing sale price of a Share on the
Applicable Exchange as of the trading day immediately preceding the date of
grant or, if there shall be no sale on such date, the next preceding day on
which a sale shall have occurred, during any fiscal year of the Company;

 

(iii)  receiving, with respect to an Award of Performance Shares and/or an Award
of Performance Units the value of which is based on the Fair Market Value of a
Share, payment of more than $10,000,000 in respect of any fiscal year of the
Company;

 

6

--------------------------------------------------------------------------------


 

(iv)  receiving, with respect to an Annual Incentive Award in respect of any
fiscal year of the Company, a cash payment of more than $8,000,000;

 

(v)  receiving, with respect to a Long-Term Incentive Award and/or an Award of
Performance Units the value of which is not based on the Fair Market Value of a
Share, a cash payment of more than $10,000,000 in respect of any given fiscal
year of the Company; or

 

(vi)  receiving other Stock-based Awards pursuant to Section 12 with an
aggregate Fair Market Value of more than $10,000,000, determined as of the date
of grant, during any fiscal year of the Company.

 

In all cases, determinations under this Section 6(c) should be made in a manner
that is consistent with the exemption for performance-based compensation that
Code Section 162(m) provides.

 

7.                                      Options.

 

Subject to the terms of this Plan, the Committee will determine all terms and
conditions of each Option, including but not limited to: (a) whether the Option
is an “incentive stock option” which meets the requirements of Code Section 422,
or a “nonqualified stock option” which does not meet the requirements of Code
Section 422; (b) the grant date, which may not be any day prior to the date that
the Committee approves the grant; (c) the number of Shares subject to the
Option; (d) the exercise price, which may never be less than the Fair Market
Value of the Shares subject to the Option as determined on the date of grant;
(e) the terms and conditions of exercise, including vesting; and (f) the term,
except that an Option must terminate no later than 10 years after the date of
grant. In all other respects, the terms of any incentive stock option should
comply with the provisions of Code Section 422 except to the extent the
Committee determines otherwise. Except to the extent the Committee determines
otherwise, a Participant may exercise an Option in whole or part after the right
to exercise the Option has accrued, provided that any partial exercise must be
for one hundred (100) Shares or multiples thereof. If an Option that is intended
to be an incentive stock option fails to meet the requirements thereof, the
Option shall automatically be treated as a nonqualified stock option to the
extent of such failure.

 

8.                                      Stock Appreciation Rights.

 

Subject to the terms of this Plan, the Committee may grant to Participants Stock
Appreciation Rights, either alone or in addition to or in conjunction with other
Awards.  Subject to the terms of this Plan and any applicable Award agreement, a
Stock Appreciation Right shall confer on the holder thereof a right to receive,
upon exercise thereof, the excess of (a) the Fair Market Value of one Share on
the date of exercise over (b) the grant price of the Stock Appreciation Right as
specified by the Committee, which shall be not less than 100% of the Fair Market
Value of one Share on the date of grant of

 

7

--------------------------------------------------------------------------------


 

the Stock Appreciation Right.  Subject to the foregoing and other terms of this
Plan, the Committee will determine all terms and conditions of each Stock
Appreciation Right, including but not limited to, the grant price, term (except
no Stock Appreciation Right shall be exercisable for more than 10 years from the
date of grant unless granted to a Participant outside of the United States),
methods of exercise, methods of settlement (including whether the Participant
will be paid in cash, Shares, other securities, other Awards, or other property,
or any combination thereof), and any conditions or restrictions on the exercise
of any Stock Appreciation Right as it may deem appropriate.

 

9.                                      Performance and Stock Awards.

 

Subject to the terms of this Plan, the Committee will determine all terms and
conditions of each award of Shares, Restricted Stock, Restricted Stock Units,
Deferred Stock Units, Performance Shares or Performance Units, including but not
limited to: (a) the number of Shares and/or units to which such Award relates;
(b) whether, as a condition for the Participant to realize all or a portion of
the benefit provided under the Award, one or more Performance Goals must be
achieved during such period as the Committee specifies; (c) the length of the
vesting, performance and/or deferral period, if any, and, if different, the date
on which payment of the benefit provided under the Award will be made; (d) with
respect to Performance Units, whether to measure the value of each unit in
relation to a designated dollar value or the Fair Market Value of one or more
Shares; and (e) with respect to Performance Shares, Performance Units,
Restricted Stock Units, and Deferred Stock Units, whether to settle such Awards
in cash, in Shares (including Restricted Stock), or in a combination of cash and
Shares.

 

10.                               Annual Incentive Awards.

 

Subject to the terms of this Plan, the Committee will determine all terms and
conditions of an Annual Incentive Award, including but not limited to the
Performance Goals, performance period, the potential amount payable, the type of
payment, and the timing of payment, subject to the following: (a) the Committee
must require that payment of all or any portion of the amount subject to the
Annual Incentive Award is contingent on the achievement or partial achievement
of one or more Performance Goals during the period the Committee specifies,
although the Committee may specify that all or a portion of the Performance
Goals subject to an Award are deemed achieved upon a Participant’s death,
disability (as defined by the Committee) or a change in control of the Company
(as defined by the Committee) or, in the case of Awards that at the date of
grant the Committee determines will not be considered performance-based
compensation under Code Section 162(m), retirement (as defined by the Committee)
or such other circumstances as the Committee may specify; (b) the performance
period must relate to a period of at least one fiscal year of the Company except
that, if the Award is made at the time of commencement of employment with the
Company or on the occasion of a promotion, then the Award may relate to a period
shorter than one fiscal year; and (c) payment will be in cash except to the
extent that the Committee determines that payment will be in Shares or
Restricted Stock, either on a mandatory basis or at the election of the
Participant, having a Fair Market Value at the time of the payment equal to the
amount

 

8

--------------------------------------------------------------------------------


 

payable with respect to the Annual Incentive Award; provided, that any such
determination by the Committee or election by the Participant under this clause
(c) must be made prior to the calendar year in which the period for achievement
of the Performance Goals begins.

 

11.                               Long-Term Incentive Awards.

 

Subject to the terms of this Plan, the Committee will determine all terms and
conditions of a Long-Term Incentive Award, including but not limited to the
Performance Goals, performance period, the potential amount payable, the type of
payment, and the timing of payment, subject to the following: (a) the Committee
must require that payment of all or any portion of the amount subject to the
Long-Term Incentive Award is contingent on the achievement or partial
achievement of one or more Performance Goals during the period the Committee
specifies, although the Committee may specify that all or a portion of the
Performance Goals subject to an Award are deemed achieved upon a Participant’s
death, disability (as defined by the Committee), retirement (as defined by the
Committee) or a change in control of the Company (as defined by the Committee)
or, in the case of Awards that at the date of grant the Committee determines
will not be considered performance-based compensation under Code Section 162(m),
retirement (as defined by the Committee) or such other circumstances as the
Committee may specify; (b) the performance period must relate to a period of
more than one fiscal year of the Company except that, if the Award is made at
the time of commencement of employment with the Company or on the occasion of a
promotion, then the Award may relate to a shorter period; and (c) payment will
be in cash except to the extent that the Committee determines that payment will
be in Shares or Restricted Stock, either on a mandatory basis or at the election
of the Participant, having a Fair Market Value at the time of the payment equal
to the amount payable with respect to the Long-Term Incentive Award; provided,
that any such determination by the Committee or election by the Participant
under this clause (c) must be made prior to the calendar year in which the
period for achievement of the Performance Goals begins.

 

12.                               Other Stock-Based Awards.

 

Subject to the terms of this Plan, the Committee may grant to Participants other
types of Awards, which may be denominated or payable in, valued in whole or in
part by reference to, or otherwise based on, Shares, either alone or in addition
to or in conjunction with other Awards, and payable in Stock or cash.  Without
limitation, such Award may include the issuance of shares of unrestricted Stock,
which may be awarded in payment of director fees, in lieu of cash compensation,
in exchange for cancellation of a compensation right, as a bonus, or upon the
attainment of Performance Goals or otherwise, or rights to acquire Stock from
the Company. The Committee shall determine all terms and conditions of the
Award, including but not limited to, the time or times at which such Awards
shall be made, and the number of Shares to be granted pursuant to such Awards or
to which such Award shall relate; provided that any Award that provides for
purchase rights shall be priced at no less than 100% of Fair Market Value on the
grant date of the Award.

 

9

--------------------------------------------------------------------------------


 

13.                               Amendment of Minimum Vesting and Performance
Periods.

 

Notwithstanding any provision of this Plan that requires a minimum vesting
and/or performance period for an Award, the Committee, at the time an Award is
granted or any later date, may subject an Award to a shorter vesting and/or
performance period to take into account a Participant’s hire or promotion, or
may accelerate the vesting or deem an Award to be earned, in whole or in part,
in the event of a Participant’s death, disability (as defined by the Committee),
retirement (as defined by the Committee) or a change in control of the Company
(as defined by the Committee).

 

14.                               Transferability.

 

Awards are not transferable other than by will or the laws of descent and
distribution, unless and to the extent the Committee allows a Participant to:
(a) designate in writing a beneficiary to exercise the Award or receive payment
under the Award after the Participant’s death; (b) transfer an Award to the
former spouse of the Participant as required by a domestic relations order
incident to a divorce; or (c) transfer an Award; provided, however, that with
respect to clause (c) above, the Participant may not receive consideration for
such a transfer of an Award.

 

15.                               Termination and Amendment of Plan; Amendment,
Modification or Cancellation of Awards.

 

(a)                                  Term of Plan. Unless the Board earlier
terminates this Plan pursuant to Section 15(b), this Plan will terminate on the
earlier of (i) the date that is 10 years from the Effective Date and (ii) the
date when all Shares reserved for issuance have been issued.

 

(b)                                 Termination and Amendment. The Board or the
Committee may amend, alter, suspend, discontinue or terminate this Plan at any
time, subject to the following limitations:

 

(i) the Board must approve any amendment of this Plan to the extent the Company
determines such approval is required by: (A) prior action of the Board,
(B) applicable corporate law or (C) any other applicable law;

 

(ii) shareholders must approve any amendment of this Plan to the extent the
Company determines such approval is required by: (A) Section 16 of the Exchange
Act, (B) the Code, (C) the listing requirements of any principal securities
exchange or market on which the Shares are then traded or (D) any other
applicable law; and

 

(iii) shareholders must approve any of the following Plan amendments: (A) an
amendment to materially increase any number of Shares specified in Section 6(a)

 

10

--------------------------------------------------------------------------------


 

or 6(c) (except as permitted by Section 17); or (B) an amendment to the
provisions of Section 15(e).

 

(c)                                  Amendment, Modification or Cancellation of
Awards. Except as provided in Section 15(e) and subject to the requirements of
this Plan, the Committee may modify or amend any Award, or waive any
restrictions or conditions applicable to any Award or the exercise of the Award,
or amend, modify or cancel any terms and conditions applicable to any Award, in
each case by mutual agreement between the Committee and the Participant or any
other person(s) as may then have an interest in the Award, so long as any such
action does not increase the number of Shares issuable under this Plan (except
as permitted by Section 17), but the Committee need not obtain Participant (or
other interested party) consent for any such action that is permitted by the
provisions of Section 17(a) or for any such action: (i) to the extent the action
is deemed necessary by the Committee to comply with any applicable law or the
listing requirements of any principal securities exchange or market on which the
Shares are then traded; (ii) to the extent the action is deemed necessary by the
Committee to preserve favorable accounting or tax treatment of any Award for the
Company; or (iii) to the extent the Committee determines that such action does
not materially and adversely affect the value of an Award or that such action is
in the best interest of the affected Participant or any other person(s) as may
then have an interest in the Award.

 

(d)                                 Survival of Authority and Awards.
Notwithstanding the foregoing, the authority of the Board and the Committee
under this Section 15 will extend beyond the date of this Plan’s termination. In
addition, termination of this Plan will not affect the rights of Participants
with respect to Awards previously granted to them, and all unexpired Awards will
continue in force and effect after termination of this Plan except as they may
lapse or be terminated by their own terms and conditions.

 

(e)                                  Repricing Prohibited. Notwithstanding
anything in this Plan to the contrary, and except for the adjustments provided
in Section 17, neither the Committee nor any other person may decrease the
exercise price for any outstanding Option or Stock Appreciation Right after the
date of grant, cancel an outstanding Option or Stock Appreciation Right in
exchange for cash (other than cash equal to the excess of the Fair Market Value
of the Shares subject to such Option or Stock Appreciation Right at the time of
cancellation over the exercise or grant price for such Shares), or allow a
Participant to surrender an outstanding Option or Stock Appreciation Right to
the Company as consideration for the grant of a new Option or Stock Appreciation
Right with a lower exercise price.

 

16.                               Taxes.

 

(a)                                  Withholding. In the event the Company or an
Affiliate of the Company is required to withhold any federal, state or local
taxes or other amounts in respect of any income recognized by a Participant as a
result of the grant, vesting, payment or settlement of an Award or disposition
of any Shares acquired under an Award, the Company may deduct (or require an
Affiliate to deduct) from any payments of any kind otherwise due

 

11

--------------------------------------------------------------------------------


 

the Participant cash, or with the consent of the Committee, Shares otherwise
deliverable or vesting under an Award, to satisfy such tax obligations.
Alternatively, the Company may require such Participant to pay to the Company,
in cash, promptly on demand, or make other arrangements satisfactory to the
Company regarding the payment to the Company of the aggregate amount of any such
taxes and other amounts. If Shares are deliverable upon exercise or payment of
an Award, the Committee may permit a Participant to satisfy all or a portion of
the federal, state and local withholding tax obligations arising in connection
with such Award by electing to (a) have the Company withhold Shares otherwise
issuable under the Award, (b) tender back Shares received in connection with
such Award or (c) deliver other previously owned Shares, in each case having a
Fair Market Value equal to the amount to be withheld; provided that the amount
to be withheld may not exceed the total minimum federal, state and local tax
withholding obligations associated with the transaction to the extent needed for
the Company to avoid an accounting charge. If an election is provided, the
election must be made on or before the date as of which the amount of tax to be
withheld is determined and otherwise as the Committee requires. In any case, the
Company may defer making payment or delivery under any Award if any such tax may
be pending unless and until indemnified to its satisfaction.

 

(b)                                 No Guarantee of Tax Treatment.
Notwithstanding any provision of this Plan to the contrary, the Company does not
guarantee to any Participant or any other person(s) with an interest in an Award
that (i) any Award intended to be exempt from Code Section 409A shall be so
exempt, (ii) any Award intended to comply with Code Section 409A or Code
Section 422 shall so comply, or (iii) any Award shall otherwise receive a
specific tax treatment under any other applicable tax law, nor in any such case
will the Company or any Affiliate be required to indemnify, defend or hold
harmless any individual with respect to the tax consequences of any Award.

 

17.                               Adjustment Provisions.

 

(a)                                  Adjustment of Shares. If (i) the Company
shall at any time be involved in a merger or other transaction in which the
Shares are changed or exchanged; or (ii) the Company shall subdivide or combine
the Shares or the Company shall declare a dividend payable in Shares, other
securities (other than any stock purchase rights that the Company might
authorize and issue in the future) or other property; or (iii) the Company shall
effect a cash dividend the amount of which exceeds 10% of the trading price of
the Shares at the time the dividend is declared, or the Company shall effect any
other dividend or other distribution on the Shares in the form of cash, or a
repurchase of Shares, that the Board determines by resolution is special or
extraordinary in nature or that is in connection with a transaction that the
Company characterizes publicly as a recapitalization or reorganization involving
the Shares; or (iv) any other event shall occur which, in the case of this
clause (iv), in the judgment of the Committee necessitates an adjustment to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under this Plan, then the Committee shall, in such manner
as it may deem equitable, adjust any or all of (A) the number and type of Shares
subject to this Plan (including the number and type of Shares described in
Sections 6(a) and 6(c))

 

12

--------------------------------------------------------------------------------


 

and which may after the event be made the subject of Awards under this Plan,
including incentive stock options, (B) the number and type of Shares subject to
outstanding Awards, (C) the grant, purchase, or exercise price with respect to
any Award, and (D) to the extent such discretion does not cause an Award that is
intended to qualify as performance-based compensation under Code
Section 162(m) to lose its status as such, the Performance Goals of an Award. 
In any such case, the Committee may also (or in lieu of the foregoing) make
provision for a cash payment to the holder of an outstanding Award in exchange
for the cancellation of all or a portion of the Award (without the consent of
the holder of an Award) in an amount determined by the Committee effective at
such time as the Committee specifies (which may be the time such transaction or
event is effective).  However, in each case, with respect to Awards of incentive
stock options, no such adjustment may be authorized to the extent that such
authority would cause this Plan to violate Code Section 422(b).  Further, the
number of Shares subject to any Award payable or denominated in Shares must
always be a whole number. In any event, previously granted Options or Stock
Appreciation Rights are subject to only such adjustments as are necessary to
maintain the relative proportionate interest the Options or Stock Appreciation
Rights represented immediately prior to any such event and to preserve, without
exceeding, the value of such Options or Stock Appreciation Rights.  Without
limitation, in the event of any such merger or similar transaction, subdivision
or combination of Shares, dividend or other event described above (other than
any such transaction in which the Company is the continuing corporation and in
which the outstanding Stock is not being converted into or exchanged for
different securities, cash or other property, or any combination thereof), the
Committee shall substitute, on an equitable basis as the Committee determines,
for each Share then subject to an Award, the number and kind of shares of stock,
other securities, cash or other property to which holders of Stock are or will
be entitled in respect of each Share pursuant to the transaction.
Notwithstanding the foregoing, if the Company shall subdivide the Shares or the
Company shall declare a dividend payable in Shares, and if no action is taken by
the Board or the Committee, then the adjustments contemplated by this
Section 17(a) that are proportionate shall nevertheless automatically be made as
of the date of such subdivision of the Shares or dividend in Shares.

 

(b)                                 Issuance or Assumption. Notwithstanding any
other provision of this Plan, and without affecting the number of Shares
otherwise reserved or available under this Plan, in connection with any merger,
consolidation, acquisition of property or stock, or reorganization, the
Committee may authorize the issuance in exchange for cancellation or assumption
of awards under this Plan upon such terms and conditions as it may deem
appropriate.

 

18.                               Miscellaneous.

 

(a)                                  Other Terms and Conditions. The grant of
any Award may also be subject to other provisions (whether or not applicable to
the Award granted to any other Participant) as the Committee determines
appropriate, including, without limitation, provisions for:

 

13

--------------------------------------------------------------------------------


 

(i) one or more means to enable Participants to defer the delivery of Shares or
recognition of taxable income relating to Awards or cash payments derived from
the Awards on such terms and conditions as the Committee determines, including,
by way of example, the form and manner of the deferral election, the treatment
of dividends paid on the Shares during the deferral period or a means for
providing a return to a Participant on amounts deferred, and the permitted
distribution dates or events (provided that no such deferral means may result in
an increase in the number of Shares issuable under this Plan);

 

(ii) the payment of the purchase price of Options (A) by delivery of cash or
other Shares or other securities of the Company (including by attestation)
having a then Fair Market Value equal to the purchase price of such Shares,
(B) by delivery (including by fax) to the Company or its designated agent of an
executed irrevocable option exercise form together with irrevocable instructions
to a broker-dealer to sell or margin a sufficient portion of the Shares and
deliver the sale or margin loan proceeds directly to the Company to pay for the
exercise price, (C) by surrendering the right to receive Shares otherwise
deliverable to the Participant upon exercise of the Award having a Fair Market
Value at the time of exercise equal to the total exercise price, or (D) by any
combination of (A), (B) and/or (C);

 

(iii) giving the Participant the right to receive any cash dividends (whether
regular or otherwise), stock dividends and other distributions (whether paid in
cash or securities), or their equivalents, paid or made with respect to
Restricted Stock, Performance Units (valued in relation to a Share), Restricted
Stock Units, Deferred Stock Units or other Stock-based Awards, provided,
however, that any such dividends or distributions shall either be subject to the
same restrictions on transferability and forfeitability and/or the same deferral
period that apply to the corresponding Awards or be paid within forty-five (45)
days.  All dividends or distributions credited to the Participant and made
subject to such restrictions, forfeitability and/or deferral period shall be
paid to the Participant within forty-five (45) days following the full vesting
or settlement, if later, of the Award with respect to which such dividends or
distributions were made.  Notwithstanding the foregoing, neither dividend
payments nor dividend equivalent payments shall be made with respect to the
Shares subject to an Award of Options or Stock Appreciation Rights;

 

(iv) restrictions on resale or other disposition of Shares; and

 

(v) compliance with federal or state securities laws and stock exchange
requirements.

 

(b)                                 Employment and Service. The issuance of an
Award shall not confer upon a Participant any right with respect to continued
employment or service with the Company or any Affiliate, or the right to
continue as a Director. Unless determined

 

14

--------------------------------------------------------------------------------


 

otherwise by the Committee, for purposes of the Plan and all Awards, the
following rules shall apply:

 

(i) a Participant who transfers employment between the Company and its
Affiliates, or between Affiliates, will not be considered to have terminated
employment;

 

(ii) a Participant who ceases to be a Non-Employee Director because he or she
becomes an employee of the Company or an Affiliate shall not be considered to
have ceased service as a Director with respect to any Award until such
Participant’s termination of employment with the Company and its Affiliates;

 

(iii) a Participant who ceases to be employed by the Company or an Affiliate and
immediately thereafter becomes a Non-Employee Director, a non-employee director
of an Affiliate, or a consultant to the Company or any Affiliate shall not be
considered to have terminated employment until such Participant’s service as a
director of, or consultant to, the Company and its Affiliates has ceased; and

 

(iv) a Participant employed by an Affiliate will be considered to have
terminated employment when such entity ceases to be an Affiliate.

 

Notwithstanding the foregoing, with respect to an Award that is considered
deferred compensation subject to Code Section 409A, if a Participant’s
termination of employment or service triggers the payment of compensation under
such Award, then the Participant will be deemed to have terminated employment or
service upon the Participant’s “separation from service” within the meaning of
Code Section 409A.

 

(c)                                  No Fractional Shares. No fractional Shares
or other securities may be issued or delivered pursuant to this Plan, and the
Committee may determine whether cash, other securities or other property will be
paid or transferred in lieu of any fractional Shares or other securities, or
whether such fractional Shares or other securities or any rights to fractional
Shares or other securities will be canceled, terminated or otherwise eliminated.

 

(d)                                 Unfunded Plan. This Plan is unfunded and
does not create, and should not be construed to create, a trust or separate fund
with respect to this Plan’s benefits. This Plan does not establish any fiduciary
relationship between the Company and any Participant or other person. To the
extent any person holds any rights by virtue of an Award granted under this
Plan, such rights are no greater than the rights of the Company’s general
unsecured creditors.

 

(e)                                  Requirements of Law and Securities
Exchange. The granting of Awards and the issuance of Shares in connection with
an Award are subject to all applicable laws, rules and regulations and to such
approvals by any governmental agencies or national securities exchanges as may
be required. Notwithstanding any other provision of this Plan or any award
agreement, the Company has no liability to deliver any Shares under

 

15

--------------------------------------------------------------------------------


 

this Plan or make any payment unless such delivery or payment would comply with
all applicable laws and the applicable requirements of any securities exchange
or similar entity, and unless and until the Participant has taken all actions
required by the Company in connection therewith. The Company may impose such
restrictions on any Shares issued under the Plan as the Company determines
necessary or desirable to comply with all applicable laws, rules and regulations
or the requirements of any national securities exchanges. Notwithstanding any
provision of this Plan or any document pertaining to Awards granted hereunder to
the contrary, this Plan shall be so construed, interpreted and administered to
meet the applicable requirements of Code Section 409A to avoid a plan failure
described in Code Section 409A(a)(1).

 

(f)                                    Governing Law. This Plan, and all
agreements under this Plan, will be construed in accordance with and governed by
the laws of the State of Wisconsin, without reference to any conflict of law
principles.

 

(g)                                 Limitations on Actions. Any legal action or
proceeding with respect to this Plan, any Award or any award agreement must be
brought within one year (365 days) after the day the complaining party first
knew or should have known of the events giving rise to the complaint.

 

(h)                                 Construction. Whenever any words are used
herein in the masculine, they shall be construed as though they were used in the
feminine in all cases where they would so apply; and wherever any words are used
in the singular or plural, they shall be construed as though they were used in
the plural or singular, as the case may be, in all cases where they would so
apply. Title of sections are for general information only, and this Plan is not
to be construed with reference to such titles.

 

(i)                                     Severability. If any provision of this
Plan or any award agreement or any Award (i) is or becomes or is deemed to be
invalid, illegal or unenforceable in any jurisdiction, or as to any person or
Award, or (ii) would cause this Plan, any award agreement or any Award to
violate any law the Committee deems applicable, then such provision should be
construed or deemed amended to conform to applicable laws, or if it cannot be so
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of this Plan, award agreement or Award, then such
provision should be stricken as to such jurisdiction, person or Award, and the
remainder of this Plan, such award agreement and such Award will remain in full
force and effect.

 

16

--------------------------------------------------------------------------------
